Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The speed governor of the claimed invention comprises all the limitations of claim 16, specifically, a centrifugal mechanism engages a core ring and drives the core ring and a triggering arm to rotate when the sheave reaches a second speed, wherein when the sheave reaches the second speed, a roller inside a plurality of connecting rods of the centrifugal mechanism engages with the core ring and drives the core ring to rotate that is not taught, suggested, nor obvious over prior arts of record.
The elevator system of the claimed invention comprises all the limitations of claim 19, specifically, a speed governor assembly including a centrifugal mechanism and a triggering arm rotating with a core ring, wherein when the sheave reaches a second speed, the triggering arm can contact and trigger an overspeed protection switch wherein the speed governor assembly is mounted to an elevator car is not taught, suggested, nor obvious over prior arts of record.
CN 1597485 to Nakamura et al teaches a speed governor comprising a centrifugal mechanism, a core ring and a triggering arm but does not teach a roller inside the a plurality of connecting rods engages with the core ring and drive the core ring to rotate nor teach the speed governor assembly is mounted to an elevator car.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654